Some of the answers in the applications for insurance being palpably false, and such answers being a part of the applications which would have been incorporated in due course in the policies, it follows that the judgments in favor of the plaintiff should be reversed and the complaint dismissed, with costs in all courts. (See Axelroad v. Metropolitan Life Ins. Co., 267 N.Y. 437, decided May 21, 1935.)
CRANE, Ch. J., LEHMAN, O'BRIEN and LOUGHRAN, JJ., concur; HUBBS, CROUCH and FINCH, JJ., dissent.
Judgments reversed, etc. (See 268 N.Y. 630.) *Page 93